COLLINS, J.
Plaintiffs brought an action in tbe St. Paul municipal court to recover upon a contract for tbe payment of money only, and caused tbe summons to be personally served on defendant January 26, 1894. Tbe latter failed to answer, but no steps whatsoever were taken towards entering judgment against him until November 5, 1901, — almost eight years after service of tbe summons. Tbe summons, with proof of service, an affidavit showing default, and one of costs and disbursements, were then filed, and judgment was then entered. Defendant immediately moved to set aside and vacate this judgment as improperly and unseasonably entered, because of tbe obvious failure diligently to prosecute tbe action. This appeal is from an order granting tbe motion.
1. A bare statement of the facts as above set forth is sufficient to show that tbe order appealed from should be affirmed. Tbe court below simply applied tbe doctrine that laches, which may have precisely tbe same consequences as if no action at all bad been instituted, may arise from a failure seasonably,and diligently to prosecute an action. In other words, the mere institution of a suit does not, of itself, absolve a plaintiff from tbe charge of laches. This doctrine does not depend upon tbe statute of limitations, but, in a great measure, upon tbe peculiar circumstances surrounding such case. Tbe spirit of our laws and public policy both require reasonable diligence in bringing litigation to a close, and in this case nearly eight years intervened between personal service of a summons and tbe taking of any further steps towards the entry of judgment. Tbe facts clearly bring the case within tbe *494doctrine recognized and laid down in this jurisdiction in Taylor v. Whitney, 56 Minn. 386, 57 N. W. 937, and St. Paul, M. & M. Ry. Co. v. Eckel, 82 Minn. 278, 84 N. W. 1008. See also Johnston v. Standard Mining Co., 148 U. S. 360, 13 Sup. Ct. 585; Willard v. Wood, 164 U. S. 502, 17 Sup. Ct. 176.
2. The judgment in this case was voidable only, and the court below was empowered to vacate it under the provisions of Sp. Laws 1889, c. 351, § 21, subd. 7, which expressly authorize the setting aside of judgments, for good cause shown, within sixty days after the party affected has notice or knowledge thereof.
Judgment affirmed: